DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The Applicant has presented this continuation application with claims that are nearly identical to those rejection in parent application 15/135,688.  That rejected was upheld by the Board of Appeals in the decision filed March 23, 2020.  The only difference between this claims and those of parent ‘688 is that the pending claims recite “plug and play architecture”
The specification includes two paragraph (57 and 60) that detail several examples of how the Applicant intends to define “plug and play”.  The claim language, however, is broad and does not explicitly indicate which of the many definitions it is supposed to import into the claim.  As the Applicant has not filed any remarks, it falls to the Examiner to give the broadest reasonable interpretation of “plug and play architecture”. 
The Applicant’s specification recites “A plug-and-play (PnP) device [] facilitate discovery of a hardware component in a system without the need for physical device configuration or user intervention in resolving resource conflicts” (par 57).  Johnson’s energy source input does not require a physical device configuration or user intervention.  Johnson’s energy source input, therefore, “facilitates” discovery of a hardware component (the PV source).  Johnson discloses the broadest reasonable interpretation of “plug and play architecture”, as defined by the specification.  No other 
The art rejection below repeats the one appealed by the Applicant in the parent application.
Priority
This application repeats a substantial portion of prior Application No. 15/135,688, filed April 27, 2016, and adds disclosure not presented in the prior application.  Namely, the present specification adds paragraphs 57 and 60.  Because this application names the inventor or at least one joint inventor named in the prior application, it should be defined as a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Specification
The disclosure is objected to because paragraphs 57 and 60 each recite “A plug-and-play (PnP) device [] facilitate discovery of a hardware component …”, which is missing a word (may, can, will, etc.) before “facilitate”.  Alternatively, “facilitate” should be amended to include an “s” at the end.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint 
Regarding claim 1, the claim is directed to the energy conversion apparatus and its controller and configurable energy source input.  The energy source itself is not a claimed limitation.  The claim, however, recites narrowing limitations of the energy source (i.e. integral memory).  The claim is indefinite because it is unclear if the Applicant is claiming the energy source and its integral memory or not.
If the Applicant is claiming the energy source, then it should be clearly presented as a distinct claimed limitation with its own indentation.
If the Applicant is not claiming the energy source, then they should provide an explanation for how defining “a memory that is integral within the energy source” presents any narrowing limitations for the “at least one configurable energy source input”.  The energy source input is already defined as “to receive an electric output of an energy source based on upon energy source characteristic data received by the controller”.  The existence of a memory and whether it is integral or not, is irrelevant to the ability/configuration of the controller to receive the data file.  
If your car radio is configured to tune to 95.9FM, then it is irrelevant (not further limiting) if the source of the music you’re listening to is a megawatt broadcasting tower or a handheld transmitter.  

Claim 11 is rejected because it recites “wherein the solar panel includes energy source characteristic data stored within an energy source characteristic data file within a memory that is integral within the solar panel”.  The solar panel is not being claimed.  But defining its integral memory suggests that it is claimed.  This makes the claim indefinite for the same reasons as discussed above.  Claims 12-15 are similarly rejected as they depend from claim 11.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-10 and 16-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Johnson (US 2013/0147272).  Presher (US 2012/0316802) is cited for support for the art rejection of claim 1 under MPEP §2131.01(III).
With respect to claim 1, Johnson discloses an energy conversion apparatus (fig 1-2; par 11-83) having a plug-and-play architecture (see below for an analysis of the specification’s paragraph 57), comprising: 
a controller (108) having plug-and-play architecture (see below);
at least one reconfigurable energy source input (106a, 106b), wherein the controller automatically configures the one reconfigurable energy source input to 
wherein the energy source characteristic data is stored in an energy source characteristic data file (inherent; see below) within a memory (inherent) that is integral (inherent) within the energy source;
at least one energy storage device connection (110, 106e); and 
at least one energy load output (106d, 106f, 106h), 
wherein the energy conversion apparatus is configured to provide energy to the at least one energy load output (par 11, 23) and the at least one energy storage device connection from the energy source input (par 11-12, 19).
The preamble’s recitation of an “energy conversion” does not breathe life into the claim and is not further limiting.  The claim is directed to the connections (input, output, energy storage) and the controller that configures the inputs.  Also, the sources, load, energy storage are not claimed.  Without any input power, there is nothing to convert.  Also absent from the claim is any device that would complete energy conversion (a converter, regulator, inverter, etc.).  As the energy source is not a distinct claimed limitation, the presence of a memory (integral or not) is irrelevant to the energy conversion apparatus.  Whether the energy source has a memory or not does not change the configuration of the controller to receive the characteristic data.

As previously noted in the parent application, the claim does not define any communication structure.  The input does not have a defined structure and the claim does not clearly set forth how the “automatically configures” functionality changes that structure.  Simply adding “plug-and-play” to the claim does not remedy this breadth.  No comments have been presented to indicate how this term is supposed to overcome the Johnson anticipation rejection, as presented in the parent application and affirmed by the Board.  
As disclosed in the specification (par 57, 60), plug and play architecture can take on many forms.  For the purpose of the art rejection, plug and play architecture will be interpreted as a “device [] facilitate discovery of a hardware component in a system without the need for physical device configuration or user intervention in resolving resource conflicts” (par 57).  Johnson’s energy source is connectable to the energy conversion apparatus without physical device configuration or user intervention.  The connection satisfies the author’s needs to “facilitate discovery of a hardware component”.  Thus, Johnson anticipates the apparatus and controller each having “plug-and-play architecture”.

Support for the presence of an inherent memory in Johnson can be found in Presher (par 19-20) and the other references cited in the attached PTO-892 form.  MPEP §2131.01(III).
Further support can be found in that the energy source isn’t being claimed.  If the source isn’t claimed, then defining its memory is not relevant to the art limitation analysis of the apparatus itself.
With respect to claim 2, Johnson discloses the controller configures the at least one energy storage device connection (par 31-32, 34) based upon energy storage device characteristic data received by the energy conversion apparatus (par 58, 61-62).  
The connection (106e) to the energy storage device (112e) operates in the same manner as the source connections to receive energy source characteristic data 
With respect to claim 3, Johnson discloses the at least one energy load output (112d, 112f, 112h) is configurable based upon energy load characteristic data received by the energy conversion apparatus (par 22, 25, 58, 61-62, 64, 73).  
The Johnson controller operates the outputs in the same manner as the inputs (see art rejection of claim 1).
With respect to claim 4, Johnson discloses the energy source characteristic data is automatically received by the controller (par 58).  The data is automatically received (i.e. without any human intervention).
With respect to claim 5, Johnson discloses: a user interface device (par 79), wherein the energy source characteristic data (quality level) is received by the energy source via the user interface device.
With respect to claim 6, Johnson discloses: an energy conversion device (204) interconnected between the at least one configurable energy source input (202), the at least one energy storage device connection (beyond the right side of 208), and the at least one energy load output (beyond the right side of 208), wherein the controller is configured to control the energy conversion device to perform at least one of: rectify alternating electric current to direct electric current, invert direct electric current to alternating electric current, or convert a first direct electric current source value to a second direct current source value (see par 38-40).

It is noted that there are no energy sources or energy storage in claims 1 and 6-7.  Thus, there is no actual direction of energy flow.  Even claim 7 recites that energy flows between the input, the battery connection and the output (not between a source, a battery, and a load).  Thus, the amendments made to claim 7 do not really add any subject matter to the claim that is not already included in the term "bidirectional".
With respect to claim 8, Johnson discloses the energy conversion apparatus automatically receives weather data (par 118), and wherein the energy conversion device automatically determines an amount of energy to provide to the at least one energy load connection from the energy source based on the weather data (par 118).
With respect to claim 9, Johnson discloses the energy conversion apparatus automatically receives energy source health data (par 58), and wherein the energy conversion device automatically determines an amount of energy to provide to the at least one energy load connection from the energy source based on the energy source health data.  Any one of the characteristics received as the energy source characteristic data (claim 1) may be interpreted as "health data".

With respect to claim 16, Johnson discloses the energy management system having plug-and-play architecture (see analysis of claim 1) comprising at least one energy conversion apparatus having at least one input, at least one battery connection, and at least two outputs, and a controller with at least one energy source characteristic data input, as discussed above in the art rejection of claim 1.  Johnson anticipates the “plug-and-play architecture” as explained above in the art rejection of claim 1.  Johnson further discloses wherein a solar panel is connected to a first input, and includes energy source characteristic data stored in a data file located in integral memory (see art rejection of claim 1).  Lastly, Johnson discloses the controller automatically configures the input in response to the characteristic data (see art rejection of claim 1).
Unlike claim 1, claim 16 requires the presence of the solar panel.  Johnson discloses the solar panel and its connection to the system.  The Johnson solar panel includes an inherent integral memory in order to store the information (par 50) that is to be transmitted to the controller.
With respect to claim 17, Johnson discloses the controller further includes an energy source health data input (par 50), and wherein the controller determines energy flow based upon the energy source health data.  

With respect to claim 18, Johnson discloses the controller further includes an energy source health data input (par 50), and wherein the energy source health data is "representative of" at least one of the listed parameters.  Johnson discloses that power output is known.  This is “representative of” at least one of: energy source health, connection health, or energy source availability.  The claim does not define how the health data is used to derive these other values, only that the health data is broadly “representative of” them.
With respect to claim 19, Johnson discloses a wind turbine generator (112(b)) connected to a second energy source input, wherein the controller further includes an energy source health data input (see claim 17) and wherein the energy source health data includes whether data that is representative of wind speed value (par 50).  By inputting "health data" that includes how much power the Johnson wind turbine is producing, this information is "representative of" wind speed.
With respect to claim 20, Johnson discloses wherein the controller automatically determines an amount of energy to provide to the at least one energy load connection from the first energy source input and the second energy source input based on the energy storage device health data (par 31-35). 	

Regarding claims 17-20, it is noted that Sella discloses the input of health data.  The breadth of the claims does not require a modification of Johnson at this time.  The applicant, however, should consider the combined teachings of Johnson and Sella when making amendments to these claims.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 11-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sella (US 2009/0206666) in view of Johnson.  The interpretation of Johnson is supported by Presher, as noted above.
With respect to claim 11, Sella discloses an energy management system (fig 4B, 7, 11; par 81-83, 105-123, 127-128), comprising: 
at least one energy conversion apparatus (fig 7, item 705; fig 11, item 940) having at least two energy source inputs (connection to sources on the left), at least one energy storage device connection (connection to 920), and at least two energy load outputs (712 and ground or 910 and 912); and 

wherein the health data is based upon sensor data associated with a solar panel (shown in fig 7 and 11), wherein the sensor data includes incident light data (via 707; par 114) and output voltage (via 704; par 111), 
wherein the controller determines whether the solar panel, or a connection to the solar panel, is malfunctioning based on the sensor data (par 116), 
wherein the controller bypasses the malfunctioning solar panel (via transistors 1125; par 127), and
wherein the controller adjusts an output of at least one remaining, healthy, energy source to account for the solar panel when the controller determines that the solar panel, or a connection to the solar panel, is malfunctioning (par 81-83)
It is unclear what is meant by the last limitation of the claim.  The claim does not define, and the applicant has not explained, what "adjust ... to account" is intended to mean.  The issue was raised in the parent application, but the Applicant has not provided any explanation.
Sella discloses that a malfunctioning solar panel (fig 4B) produces lower power and the other solar panels (the healthy ones) continue to adjust their outputs according to their MPPT algorithms.  Since the remaining Sella solar panels have their outputs adjusted, the reference is interpreted as anticipating the last limitation of the claim.

Sella discloses the controller inputting energy source health data, but does not expressly disclose energy source characteristic data or this data is used to configure an input.  Johnson discloses the energy management system includes a configurable input and a controller that receives energy source characteristic data (stored in the solar panel’s memory) to automatically configure the input, wherein the energy conversion apparatus includes a plug-and-play architecture, as discussed above (the art rejection analysis of claim 1 is incorporated into this rejection).
Sella and Johnson are analogous, since they are from the same field of endeavor, namely solar power systems.  At the time of the invention by the applicant, it would have been obvious to one skilled in the art to combine the controller functionalities of Sella and Johnson.  The motivation for doing so would have been to adapt the system to different configurations.  Sella teaches how to adapt to failures in solar arrays.  Johnson teaches how to adapt to changes in numbers of solar arrays (on-line vs idle) and power output levels.
 With respect to claim 12, Johnson discloses a wind turbine generator (112(b)) connected to one of the energy source inputs.  Sella discloses the energy source health data is further representative of at least one of: a health of at least one energy source, a health of at least one connection to at least one energy source, or availability of a primary energy source to at least one secondary energy source (par 114, 116).

With respect to claim 14, Johnson discloses wherein the controller automatically determines an amount of energy to provide to the at least one energy load connection from the first energy source input and the second energy source input based on the energy storage device health data (par 31-35). 	
Johnson discloses that the charging state of the energy storage and its ability to charge/discharge are known by the controller.  In response, the controller determines how much power to provide to the load from the energy storage.
With respect to claim 15, Johnson discloses: at least one second energy load output (three are shown in fig 1), wherein the controller automatically receives energy load priority data (par 19), and wherein the controller determines energy flow to a respective energy load based upon the energy load priority data (par 19-20).
Conclusion
Any reply should address what structure the Applicant intends to import into the claim by the use of “plug-and-play architecture”.  The independent claims should be amended to explicitly recite the structure that the Applicant intends to import.  The name “plug-and-play”, by itself, is not sufficient to identify which of the many examples present in the specification (par 57, 60) are to be incorporated into the claim.  The Applicant should also note that “plug-and-play architecture” is known in the art (see Sander US 2008/0084117; par 65).  Any reply should include comments to indicate what claimed structure are not found in Johnson and, if 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415.  The examiner can normally be reached on Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ADI AMRANY/           Primary Examiner, Art Unit 2836